


110 HCON 178 IH: Expressing the sense of the Congress that

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 178
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Dreier (for
			 himself, Mr. Hastert,
			 Mr. Cole of Oklahoma,
			 Mr. Pitts,
			 Mr. Putnam, and
			 Mr. Rush) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the United States should expand trade opportunities with Mongolia by initiating
		  negotiations to enter into a free trade agreement with
		  Mongolia.
	
	
		Whereas Mongolia rejected 1-party Communist rule and
			 embarked on democratic and free-market reforms in 1990;
		Whereas these reforms included privatizing state
			 enterprises, lifting price controls, and instituting fiscal discipline;
		Whereas presidential and legislative elections have been
			 held, with extremely high voter turnout, since 1996;
		Whereas Mongolia remains steadfastly committed to greater
			 economic reforms;
		Whereas Mongolia has been a member of the World Trade
			 Organization since 1997;
		Whereas in 1999 the United States provided permanent
			 normal trade relations treatment to the products of Mongolia;
		Whereas the United States and Mongolia signed a bilateral
			 Trade and Investment Framework Agreement (TIFA) in 2004;
		Whereas bilateral trade between the United States and
			 Mongolia in 2006 was valued at $137,000,000;
		Whereas Mongolia has been an early political and
			 logistical supporter of the global war on terror, contributing troops,
			 engineers, and medical personnel to Operation Iraqi Freedom since April 2003,
			 offering overflight clearances for United States forces, and participating in
			 training artillery units of the Afghan National Army;
		Whereas on August 6, 2002, the President signed into law
			 H.R. 3009 (Public Law 107–210), the Trade Act of 2002, which provides for an
			 expedited procedure for congressional consideration of international trade
			 agreements; and
		Whereas workers, consumers, business owners, and investors
			 benefit substantially from expanding and diversifying trade opportunities by
			 reducing tariff and nontariff barriers to trade: Now, therefore, be it
		
	
		That it is the sense of the Congress that
			 the United States should expand trade opportunities with Mongolia by initiating
			 negotiations to enter into a free trade agreement with Mongolia.
		
